Citation Nr: 1600498	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-17 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability, including multilevel degenerative change.

3.  Entitlement to service connection for a lumbar spine disability, including multilevel degenerative change.

4.  Entitlement to service connection for a right knee disability, including a Baker's cyst.

5.  Entitlement to service connection for scar tissue caused by tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to June 1986 and from October 1986 to April 1992.  He served in the Army National Guard of Georgia from June 1996 to September 2007 and had active service from March 2003 to July 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans' Appeals (VA) Regional Office (RO) in Atlanta, Georgia.

The Board is mindful that a claim should be broadly construed and, thus, the Veteran's claim has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Most of the Veteran's service treatment records are unavailable, other than those he provided that are dated between 2003 and 2004.  A July 2009 memorandum recounts the RO's efforts to obtain the Veteran's service treatment records.  In May 2010, an additional request was made to the Department of the Army, Georgia Army National Guard, Joint Force Land Component, Joint Force Headquarters, Ellenwood, Georgia, that yielded a negative response.  

In response to the RO's March 2, 2011 request, the George Army National Guard reported, on March 15, 2011, that the Veteran's original service records and service treatment records were sent to State Headquarters through the "NGGTC [North Georgia Garrison Training Center?] Fort Stewart, GA with [his] qualitative retention packet."  There is no documentation that a request has been made to NGGTC.

A January 2009 VA outpatient record includes a diagnosis of an adjustment reaction, mixed, and a need to rule out PTSD, with more evaluation needed, rendered by a social worker. 

A December 2011 VA examiner diagnosed an anxiety disorder, but did not provide an opinion as to its etiology. 

VA outpatient records, dated in 2012, describe the Veteran's psychiatric symptoms, and show that a psychiatrist diagnosed the Veteran with PTSD in November 2012, for which medication and counseling was prescribed.  The Veteran reported several stressors: being in Germany 1987 when an explosion occurred and killed several fellow soldiers and injured others; seeing a Bradley vehicle explode in Iraq; and exposure to rocket and mortar rounds, with many near death experiences and having shrapnel pieces in his vest.  In December 2012, he reported that recent neck surgery affected his mood.

In light of the Veteran's lay statements attesting to PTSD symptoms since soon after discharge from service, and the psychiatric diagnoses since 2009, he should be afforded a VA examination to assess the nature and etiology of his psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83

The Veteran reports lumbar and cervical spine disability from accidents in service.  July 2003 service treatment records show treatment for a neck sprain and chronic lumbar pain.  The initial back injury was in 1989 when he jumped out of a helicopter.  A December 2003 service sick slip notes a back injury originally incurred in 1989.  He was placed on light duty for two days.  A June 2004 service examination report reflects low back pain with flexion.

In December 2011, the Veteran told a VA examiner, a nurse practitioner, that he jumped from a vehicle in 2003 and hit the ground hard on his back.  He had x-rays and was told he damaged his back.  The examiner diagnosed the Veteran with lumbar and cervical spine multilevel degenerative changes and mild central stenosis, and bilateral upper extremity radiculopathy that was not due to service.  The examiner's rationale was that degenerative disc disease was a process of aging.

In a July 26, 2012 VA outpatient record, a physician noted that the Veteran had degenerative joint disease of the lumbar and cervical spine that may be due to serious injury of the back.  

A September 2012 private medical record notes a nine year history of neck pain and associated back pain.  The Veteran claimed his neck was injured during the Iraq War in 2003.  Disc herniation was noted.  The diagnosis was right upper extremity radiculopathy with profound myelopathy in healthy male with stenosis at C4-C6.  The physician noted that it "sounds like his symptoms started after his accident in the [A]rmy in 2003."  In October 2012, that physician performed an anterior cervical discectomy and fusion at C4-5 and C5-6 on the Veteran.

A new opinion is needed to determine if the Veteran's current neck and back disabilities had their onset in service.  

In his January 2009 initial claim for VA benefits, the Veteran reported right knee problems (a Baker's cyst) that began in March 1985.  He also variously indicated that he had a right knee injury that was incurred in the explosion in Germany in June 1987.  The Veteran provided a copy of a news article about the incident at an army base in West Germany that killed several soldiers and injured others.  The September 2012 private medical record notes a history of right knee surgery.

Examination is needed to determine if the Veteran currently has right knee disability that had its onset in service.

In August 2009, the Veteran reported that he had shortness of breath caused by scar tissue in his lungs.  Service treatment records show that, in June 2004, the Veteran had a positive purified protein derivative (PPD) tuberculin test.  Results of a chest X-ray after the test were normal.  

Post service, VA medical records include results of a February 2009 computer tomography (CT) of the Veteran's thorax that showed some discoid scarring.  May 2012 records indicate that a new PPD test revealed a red area without induration.  The Veteran was referred for a pulmonary consult for the positive PPD test.  It was noted that a November 2011 chest X-ray showed small paratracheal nodules.

A July 2012 VA pulmonary consult includes the Veteran's belief of past exposure to one with TB.  The examiner concluded that the CT showed no evidence of any lung nodule or any active infection in the lungs and showed some remote granulomas.  

An examination is needed to determine if the Veteran had scarring or another lung disability, including granulomas that had its onset in active service.

After issuance of the June 2012 statement of the case, the AOJ received additional relevant VA and non-VA medical records and information from the Veteran regarding his alleged stressful events.  A supplemental statement of the case (SSOC) was not issued, as directed in an October 2013 deferred rating.
 
Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service treatment and personnel records from the NGGTC (North Georgia Garrison Training Center) most recently located at Fort Stewart, GA.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completing the development requested above, schedule the Veteran for a VA examination to determine whether any current psychiatric disability, including PTSD, is related in whole or part to stressors or other disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a. For each current psychiatric disability (present at any time since 2009), the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) psychiatric disabilities, in whole or part, had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

b. The examiner should comment on whether a psychiatric disability is proximately due in whole, or part, to 2012 neck surgery.

c. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

d. In formulating the opinions, the examiner should acknowledge and discuss the documented diagnoses of PTSD, depression, not otherwise specified, and an adjustment reaction, mixed.

e. The examiner should provide reasons for all opinions.  

f. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

g. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

h. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided. 

3. Schedule the Veteran for a VA examination by a physician to determine whether any current lumbar or cervical spine, or right knee, disability, is the result whole or part of disease or injury in service.  The claims folder, including this remand, should be reviewed. 

a. Lumbar/Cervical Spine

i. For each current lumbar or cervical spine disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) lumbar or cervical spine disabilities, in whole or part, had their onset in service, are related to his reported in-service accidents, or are otherwise the result of a disease or injury in service, including the notations in the June and December 2003 and June 2004 service treatment records.

b. Right Knee

i. For each current right knee disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) right knee disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service.

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for lumbar or cervical spine, or right knee, symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided. 

4. Schedule the Veteran for a VA examination to determine whether any current lung disability is the result of disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a. For each current lung disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) lung disabilities, in whole or part, had their onset in service, are related to his reported in-service accidents, or are otherwise the result of a disease or injury in service, including the notations in the June 2004 service treatment records.

b. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

c. The examiner is particularly request to address if the remote granulomas (noted in the July 2012 VA pulmonary consult) represent the residuals of a TB or another lung disease incurred during active.

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for lung symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided. 

5. If any benefit on appeal remains denied, issue a SSOC. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

